 


109 HR 4179 IH: To authorize appropriate action if negotiations with Japan to allow the resumption of United States beef exports are not successful, and for other purposes.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4179 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Salazar (for himself, Mr. Rehberg, Mr. Peterson of Minnesota, Mr. Costa, Mr. Case, Ms. Herseth, Mr. Ross, Mr. Melancon, Mr. Cardoza, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To authorize appropriate action if negotiations with Japan to allow the resumption of United States beef exports are not successful, and for other purposes. 
 
 
1.Findings 
Congress makes the following findings: 
(1)The United States cattle industry produces abundant, safe, and healthful food for consumers in the United States and around the world. 
(2)Japan has prohibited imports of beef from the United States since December, 2003, when a single case of Bovine Spongiform Encephalopathy (BSE, or mad cow disease) was found in a Canadian-born animal in Washington State. 
(3)The United States has implemented and maintained a BSE surveillance and safeguard program that exceeds the internationally recognized standards of the World Organization for Animal Health (OIE) for BSE control, eradication, and testing to protect human and animal health. 
(4)The United States and the Government of Japan concluded an understanding on October 23, 2004, that established a process that was supposed to lead to a resumption of United States beef exports to Japan. 
(5)Notwithstanding Japan’s commitment in this agreement, Japan’s membership in the OIE, and Japan’s commitment under the Agreement on the Application of Sanitary and Phytosanitary Measures of the World Trade Organization to apply sanitary and phytosanitary measures only to the extent necessary to protect human, animal, and plant health, based on scientific principles, Japan continues to maintain an unjustified ban on imports of United States beef. 
(6)Japan’s continued violation of the spirit and letter of its World Trade Organization commitments has resulted in the cumulative economic loss to the United States beef industry of approximately $6,300,000,000 and current annual economic trade losses of $3,140,000,000 per year. 
(7)United States officials and officials of the Government of Japan have recently indicated that Japan could complete the regulatory process to allow a resumption of United States beef exports to Japan by the end of 2005. 
2.Negotiations and certification regarding United States beef exports to Japan 
(a)In generalNotwithstanding any other provision of law, the United States Trade Representative shall, not later than December 15, 2005, submit to the Congress a certification described in subsection (b). 
(b)CertificationThe certification described in this subsection means a certification by the United States Trade Representative to the Congress that Japan is no longer prohibiting the importation of beef from the United States. 
(c)Additional tariffs 
(1)In generalIf the certification described in subsection (b) is not made, the Secretary of the Treasury shall, not later than December 31, 2005, impose additional tariffs on selected articles that are the growth, product, or manufacture of Japan and that enter the customs territory of the United States, in addition to any other duty that would otherwise apply to such article. Such additional tariffs shall be applied to such articles in an amount sufficient, in the aggregate, to result in additional tariffs being imposed on imports of articles from Japan in an amount equal to $3,140,000,000 annually. 
(2)DurationThe additional tariffs imposed by this section shall terminate on the date that a certification described in subsection (b) is submitted to the Congress. 
(d)NegotiationsBeginning on the date of enactment of this Act, the Secretary of Agriculture, in consultation with the United States Trade Representative, shall begin negotiations with Japan to ensure that Japan adopts a process that leads to the elimination of its prohibition on imports of beef from the United States. 
 
